COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman*
UNPUBLISHED



              DRUG TRANSPORT, INC. AND NEW
               HAMPSHIRE INSURANCE COMPANY
                                                                              MEMORANDUM OPINION**
              v.     Record No. 1790-14-2                                         PER CURIAM
                                                                                FEBRUARY 18, 2015
              McCARTER WILLIAMS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (S. Vernon Priddy III; Andrew H.D. Wilson; Two Rivers Law
                               Group, P.C., on briefs), for appellants.

                               (Jamie L. Karek; Commonwealth Law Group, on brief), for
                               appellee.


                     Drug Transport, Inc. and New Hampshire Insurance Company (collectively employer)

              appeal the decision of the Workers’ Compensation Commission (commission) awarding

              McCarter Williams (claimant) medical benefits for a neck injury. On appeal, employer argues

              that the commission erred when it (1) reversed a deputy commissioner’s holding that claimant’s

              claim for treatment of his neck injury was barred by res judicata and in remanding the matter to

              the deputy commissioner for further consideration; and (2) declined to reconsider its earlier

              ruling that the doctrine of res judicata did not bar recovery for claimant’s neck injury. We have

              reviewed the record and the commission’s opinions and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its opinions. See Williams v.

              Drug Transp. Inc., JCN VA00000553371 (Jan. 16, 2014 and Aug. 28, 2014). We dispense with

                     *
                        Judge Coleman took part in the consideration of this case prior to the effective date of
              his retirement as senior judge on January 31, 2015.
                     **
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-